Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Please see below.

Applicant’s first Argument (page 9):
“However, as is clearly shown above, the asserted transmission patterns (182, 183, 181) are not "spaced apart from each other" as is required independent claim 1.”
Examiner’s rebuttal:
Examiner disagrees.  The BRI of “spaced apart”, which would be in accord with this present inventions figure 3, would be “divided up”.  As can be seen in Applicant’s figure 3, the transmission patterns are spaced apart (i.e. divided up) into patterns for each OLED below, as seen in figure 3.  Similarly, prior art Choi, in figure 1, shows transmission patterns (181-183) being spaced apart (i.e. divided up) into patterns, three in this case, for each OLED underneath. 
 
Applicants second Argument (page 10):
“Accordingly, the ceramic particles in Meir have function that is distinctly different from that of a color-adjusting pattern, which adjusts a color of a reflected light. Furthermore, the ceramic particles of Meir do not inherently adjust a color of a reflected light. Thus, there can be no tivation for those skilled in the art to modify Choi using the disclosure of Meir to incorporate a color-adjusting pattern including ceramic particles as a coloring agent.”

Examiner’s rebuttal:
Examiner disagrees.  In Examiners previous Office Action (page 5), Examiner explains how the particles in Meir “color-adjust” external light (i.e. fluorescent particles).  Please see excerpt below:
“Meir teaches a LED wherein color adjusting pattern in includes ceramic particles (par. 154 teaches impurities in color filter layers, the impurities can be ceramic particles that are fluorescent). The use of such color filters with OLEDs would have been known n in the art since they help modify light produced by the device.”
For at least these reason, previous rejection stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 2, 4, 5, 7, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20150318447), in view of Meir (20120170303). 

    PNG
    media_image1.png
    452
    682
    media_image1.png
    Greyscale

Regarding claim 1, Choi teaches an organic light-emitting display device, comprising: 
an array of organic light-emitting diodes (please see figure above);  
transmission patterns (180) spaced apart from each other and disposed in a light-emitting area overlapping the organic light-emitting diodes in a plan view to emit a light generated by the organic light-emitting diodes (par. 68 and 69 teaches areas 180 are placed above the OLEDs (160) in order to allow light from 160 to penetrate 180; thus, although a plan view figure is not shown, 180 would necessarily need to be overlapping 160 in order to allow from this process to efficiently proceed, since, with 170 presence, any reduction in such  aligned overlapping would result in a dramatic decrease in luminance of the OLEDs); and 
a color-adjusting pattern (170 + 190) as a coloring agent (the combination of 17 + 190 adds color to external light which enters 110) having a matrix shape surrounding the transmission patterns in a plan view (please see above wherein 170 + 190 has a matrix shape which surrounds 180) so that an external light reflected by the color-adjusting pattern(par. 35 teaches that “…the color filter overlapped unit is provided in the black matrix area, reflectivity with respect to an external light can be reduced and mixing of colors in the display apparatus can be prevented.”; further, Choi teaches that “…the black matrix 170 disposed in the black matrix area BM has a higher reflectivity with respect to a light incident from the outside of the first substrate 110 than the color filter layer 180 disposed in the colored sub-pixel part C. The external light incident from the outside is reduced in an amount of light while penetrating the first substrate 110 and the color filter overlapped unit 190. Also, the external light reflected from the black matrix 170 is reduced in an amount of light while penetrating the color filter overlapped unit 190 again.”) has a color depending on the color-adjusting pattern (based on above teachings, external light coming from the topside of 110 passes 180, thus initially being modified by 180, is then reflected by the BM and finally passes through the 180 at least a second time, thus reinforcing that the emitted light will be the light modified by 180).  
Choi does not teach:
a color-adjusting pattern including ceramic particles as a coloring agent
an external light reflected by the color-adjusting pattern has a color depending on the ceramic particles
Meir teaches a LED wherein color adjusting pattern in includes ceramic particles (par. 154 teaches impurities in color filter layers, the impurities can be ceramic particles that are fluorescent).  The use of such color filters with OLEDs would have been known n in the art since they help modify light produced by the device.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 
Regarding claim 2, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 1, wherein the transmission patterns include a polymeric resin (Meir: (par 113, 165-187).  
Regarding claim 4, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 1, wherein the organic light-emitting display device is inserted into an external member (Choi: the OLEDs/TFTs are inserted into device structure 110 + 120) and the color- adjusting pattern has a same color as an exposed surface of the external member (Choi: 170 + 190 is in the device structure 110 + 120).  
Regarding claim 5, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 1, wherein the transmission patterns include a color filter (see figure 1 above which has color filters 181-183 in area 180.)
Regarding claim 7, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 5, wherein: the transmission patterns include a first color 
Regarding claim 8, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 1, wherein the transmission patterns further include a dye (“dye” is taken to mean “a natural or synthetic substance used to add a color to or change the color of something.”; this is what 180 does in CHoi) or a carbon black to reduce reflectivity thereof.  
Regarding claim 21, Choi, in view of Meir teaches an organic light-emitting display device as claimed in claim 1, wherein the transmission patterns and the color-adjusting pattern are disposed on a same surface (as seen in figure above, both are on the surface of 110) so that the transmission patterns are adjacent to the color-adjusting pattern in a horizontal direction (as seen in figure above, 170, 180 and 190 are adjacent each other in, at least, the horizontal direction).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Meir as applied to claim 1 above, in view of Meir (20090161341).
Regarding claim 3, Choi, in view of Meir teaches a organic light-emitting display device as claimed in claim 1.
Cited prior art fails to teaches ceramic particles but fails to teach:
the ceramic particles include at least one of Pb2Sb207, Co2Si04; C0AI2O4, (Co, Ni, le, Cr, MntaOi, (Sn, Cr}02, (Cr, AlteOa, 
Meir1341 teaches an OLED with ceramic particles herein the particles can be composed of Ti02 and functional equivalents (par. 57). It would have been obvious to a PHOSITA at the time said invention was made to use these materials since they were known ceramic materials used with OLEDs to act as a waveguide.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Meir as applied to claim 1 above.
Regarding claim 10, Choi, in view of Meir  teaches a organic light-emitting display device as claimed in claim 1. wherein the color-adjusting pattern has a tapered shape and the transmission pattern has an inversely-tapered pattern to be aligned with the color-adjusting pattern (see figure above).
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Meir as applied to claim 1 above.
Regarding claim 11, it should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Allowable Subject Matter
Claim 6 which depends on claim 5, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the color filter has a same color as light generated by the organic light-emitting diode

Claim 9 which depends on claim 8, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the transmission patterns have a same reflectivity as the color-adjusting pattern.  

Claim 22 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEB E HENRY/           Primary Examiner, Art Unit 2894